           Case 1:19-cr-00395-PKC Document 107 Filed 10/11/20 Page 1 of 2

    NEW YORK                                                                                                         SHANGHAI
     LONDON                                                                                                           ATLANTA
    SINGAPORE                                                                                                        BALTIMORE
   PHILADELPHIA                                         FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                            MIAMI
  WASHINGTON, DC                                                                                                    BOCA RATON
  SAN FRANCISCO                                                                                                     PITTSBURGH
                                                         ERIC R. BRESLIN
  SILICON VALLEY                                                                                                      NEWARK
                                                   DIRECT DIAL: +1 973 424 2063
    SAN DIEGO                                                                                                        LAS VEGAS
                                                  PERSONAL FAX: +1 973 556 1552
   LOS ANGELES                                   E-MAIL: ERBreslin@duanemorris.com                                  CHERRY HILL
     TAIWAN                                                                                                         LAKE TAHOE
     BOSTON                                              www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                            OMAN
      AUSTIN                                                                                                  A GCC REPRESENTATIVE OFFICE
                                                                                                                   OF DUANE MORRIS
      HANOI
 HO CHI MINH CITY
                                                                                                               ALLIANCES IN MEXICO
                                                                                                                   AND SRI LANKA



October 11, 2020

VIA ECF

Honorable P. Kevin Castel
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re:        United States v. Vance Collins, No. 19-cr-00395 (PKC)
Dear Judge Castel:

         As I informed Your Honor’s law clerk via email on Friday, Mr. Hobson and I have been
able to resolve the issues addressed in our pending application to revisit certain of the rulings
made with reference to the government’s in limine motions (ECF #90). So that the record is
clear, these agreements are as follows:

    1. The government will withdraw its objection to the appearance of the defense’s Santería
       expert, to testimony about certain Santería beliefs and rituals and to the mention of the
       Santería religion in the defense’s opening statement. The defense expert will not offer an
       opinion on the state of mind of Mr. Collins or any other individual, their propensity for
       involvement in the matters charged in the Indictment, or the impact that adherence to
       Santería’s principles might have had on anyone’s behavior.

    2. Cross examination on the personal drug use of Mr. Mowatt and Mr. Johnson will be
       permitted, but will be temporally limited to the period of time after Mr. Mowatt met Mr.
       Collins and/or Mr. Ramirez, and will be permitted only to the extent the questions go
       toward the witnesses’ perception of relevant events. Cross-examination on personal drug
       use will not be permitted for the purpose of showing bad character.




DUANE MORRIS LLP     A DELAWARE LIMITED LIABILITY PARTNERSHIP                              GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                 PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
DM1\10975693.1
         Case 1:19-cr-00395-PKC Document 107 Filed 10/11/20 Page 2 of 2



Honorable P. Kevin Castel
October 11, 2020
Page 2

   3. The government does not object to the cross-examination scenario on the DeGrace
      murder set forth in our motion, but reserves the right to object to other aspects of cross-
      examination on the DeGrace murder as it deems appropriate.

       For each of the above three topics, the government reserves its right to object to arguments
and testimony that go beyond the agreed-upon areas.

      We thank the Court for its consideration.




                                                     Respectfully submitted,

                                                     /s/ Eric R. Breslin

                                                     Eric R. Breslin

ERB:dc
Cc: All Counsel of Record (Via ECF)
